DISSENTING OPINION BY
Senior Judge DOYLE.
Although the Majority is correct that this case could have arisen in this Court’s original jurisdiction pursuant to Section 761(a)(1) of the Judicial Code, 42 Pa.C.S. § 761(a)(1), I believe that it is also appropriate in our appellate jurisdiction, and therefore, for reasons of judicial economy, I would reach the merits of the case.
In In re Haberstroh, 20 Pa.Cmwlth. 1, 340 A.2d 603 (1975), the President Judge of the Blair County Court of Common Pleas issued an ex parte order, which set forth a schedule fixing new salaries for certain court-related employees and directed the appropriate officials of the County of Blair to make payments pursuant to that schedule. The Blair County Salary Board appealed directly to this Court.
We explained that, although our Supreme Court has acknowledged that the *411courts of this state have the inherent power to intervene in issues concerning financial appropriations where doing so is the only way to ensure “the efficient administration of the judicial system!,]” id. at 604 (emphasis added), a court cannot unilaterally act to resolve the issue of need, but may only “raise a case or controversy, and present its arguments before a disinterested forum.” Id. at 605. Therefore, the court, acting in this capacity, must prove that its “wants and needs” are reasonably necessary for its proper functioning and administration, and this evidentia-ry burden is subject to judicial review. Id. We also stated that “[fjurther adversary proceedings are essential” prior to the administrative order of a court rising to the status of a judicial order with which individuals would be required to comply. Id. Therefore, we remanded the case for additional adversary proceedings and proof that the court’s wants and needs were reasonably necessary to its proper administration and function.
Based on the procedure this Court followed in In re Háberstroh, I believe that the case before us is also proper in our appellate jurisdiction and that, rather than quash the appeal, we should order a remand for further proceedings in which the court must meet its evidentiary burden, i.e., prove that its restriction of the public meeting room in the county courthouse for use by the domestic relations hearing officer is reasonably necessary for its proper functioning and administration. Any other course of action is against the sound principle of judicial economy where the appeal is already before us.
Accordingly, I dissent.